DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 02/03/2021. 
Response to arguments
Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 21, 23-29, 31-39 and 40 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Oteri et al. (U.S 2019/0327757); and NPL-3GPP TSG RAN WG1 Meeting #87, Fujitsu: ‘DL control channel related to multiplexing eMBB and URLLC’, R1-1611465, Date 4 November 2016. 
Regarding in claims 21, 29 and 40, Oteri discloses a method of eMBB traffic is transmitted during a first time slot and URLLC traffic is received during the first time slot for downlink (DL) transmission. On a condition that a second time slot subsequent to the first time slot is designated as an uplink (UL) time slot, the designation of the second time slot is switched to DL and monitoring intervals for URLLC and eMBB multiplexing in a FDD transmission mode. 
NPL-R1-1611465, from the same or similar fields of endeavor, discloses Multiplexing between eMBB and URLLC and discloses preemption method where preemption of eMBB data for URLLC, and see proposal 3-4: to improve resource use efficiency, some control information on the resource assigned for URLLC data transmission can be included in the preemption indicator signaling to let the eMBB UE know the actual resource used by URLLC data transmission However, none sending a preemption indication, through downlink control information, wherein the preemption indication indicates that one or more resources for the first transmission are preempted for the second transmission, wherein the preemption indication is sent in a common control on downlink, wherein the common control is configured to be used for indicating one or more preempted resources” .
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 23-28 and 31-39 depend from claims 21 and 29 are allowed since they depend from allowable claims 21, 29 and 40. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
02/12/2021